Citation Nr: 0722573	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  03-29 039	)	DATE
	)
	)


THE ISSUE

Whether a June 19, 1981 decision, in which the Board of 
Veterans' Appeals (Board) determined that the moving party's 
discharge barred his entitlement to VA benefits, should be 
revised on the basis of clear and unmistakable error (CUE). 


REPRESENTATION

Moving party represented by:  Clarke C. Barnes, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The moving party had active service from October 1966 to 
January 1975, including in the Republic of Vietnam.  

This matter is before the Board in response to a February 
2003 motion for revision of a June 19, 1981 decision, in 
which the Board determined that the moving party's discharge 
(based on desertion) barred his entitlement to VA benefits.

In October 2003, in accordance with 38 U.S.C.A. § 7111, the 
Board sent a letter to the moving party's representative 
acknowledging the motion for revision of a prior Board 
decision on the grounds of CUE.  The Board indicated that the 
representative had 30 days from the date of the letter to 
file a relevant response.  Thereafter, the moving party and 
his representative submitted additional evidence in support 
of the motion.   

In June 2004, the Board denied the moving party's motion for 
revision of the June 19, 1981 decision.  The moving party 
then appealed the Board's June 2004 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2006, in a Memorandum Decision, the Court vacated 
the Board's decision and remanded the motion to the Board for 
readjudication consistent with the Memorandum Decision.   

The Board notes that the moving party's separate claim for 
basic eligibility to VA benefits is presently pending and in 
remand status.  The Board reopened and remanded this claim to 
the RO in June 2004, the same day it denied the moving 
party's motion for revision of the June 19, 1981 decision.  
Since then, the RO has not completed the action the Board 
requested in its June 2004 Remand; therefore, the Board will 
not now be deciding that claim.  Rather, when such action is 
completed and all other necessary procedural steps are taken, 
the Board will discuss the claim in a separate decision.  


FINDINGS OF FACT

1.  In a decision issued on June 19, 1981, the Board 
determined that the moving party's discharge (based on 
desertion) barred his entitlement to VA benefits.

2.  All correct facts, as they were known at the time, were 
before the Board on June 19, 1981 and, at that time, the 
Board applied all pertinent statutory provisions then in 
effect.  

3.  Even if the Board erred in its June 19, 1981 decision, 
such error did not manifestly change the outcome of the 
decision.


CONCLUSION OF LAW

The June 19, 1981 decision, in which the Board determined 
that the moving party's discharge barred his entitlement to 
VA benefits, is not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to submit and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  According to the Court, however, the 
VCAA is inapplicable to motions for revisions of Board 
decisions.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (holding that the VCAA does not require remand of all 
claims pending on its effective date, that CUE claims are not 
conventional appeals, but rather are requests for revisions 
of previous decisions, and that provisions of the VCAA are 
not applicable thereto.)  The Board's decision to proceed in 
adjudicating this motion does not therefore prejudice the 
moving party in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

II.  Analysis of Motion

The moving party in this case contends that a June 19, 1981 
decision, in which the Board determined that his discharge 
barred his entitlement to VA benefits, should be revised 
based on a finding of CUE.  

Under 38 U.S.C.A. § 7111 (West 2002), the Board has been 
granted the authority to revise a prior Board decision on the 
grounds of CUE.  A motion in which review is requested based 
on CUE in a Board decision may be filed at any time after the 
underlying decision is rendered.  Review may be requested by 
the Board on its own motion or upon the request of a 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400 (2006).



CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

38 C.F.R. § 20.1403(a) (2006).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2006). 

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2006).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation. 38 C.F.R. § 
20.1403(e) (2006).

Prior decisions issued by the Court on the issue of CUE in an 
RO rating decision provide guidance for determining whether 
CUE exists in a Board decision.  The Court has defined CUE as 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  The mere misinterpretation of facts also does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

Prior to deciding whether the June 19, 1981 decision involves 
CUE, the Board must determine whether, as a threshold matter, 
the moving party has plead CUE with the specificity required 
by regulation.  

A motion for revision of a decision based 
on CUE must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the 


previous sentence.  Motions that fail to 
comply with the requirements of this 
paragraph shall be dismissed without 
prejudice to refiling under this subpart.

38 C.F.R. § 20.1404 (2006).

In this case, in written statements submitted during the 
course of this appeal, the moving party and his 
representative clearly and specifically allege errors of fact 
and law in the Board decision at issue, provide the factual 
basis for these allegations, and indicate that if the Board 
had not made these errors, the moving party would have been 
awarded benefits to which he was entitled.  

The moving party alleges that, on June 19, 1981, the Board 
was not privy to all facts that were then known, which showed 
that the moving party was not discharged based on desertion, 
and failed to apply all pertinent law to the moving party's 
claim.  The moving party further alleges that the Board's 
errors in this regard were outcome determinative.  

More specifically, the moving party alleges the following: 
(1) The Board erred by failing to require the RO to follow 
the VA Adjudication Manual in assembling all pertinent 
evidence on this matter; (2) If the Board had done so, it 
would not have been necessary to rely on opinions from the 
National Personnel Records Center (NPRC), spurious, 
unsubstantiated opinions that ultimately caused confusion 
regarding the reason for the moving party's discharge; (3) 
NPRC's first opinion that the moving party was discharged as 
a deserter is incorrect and based on an improper request for 
development; (4) Instead of relying on NPRC's first opinion 
and ignoring its second opinion that the veteran was dropped 
from the roles as a deserter, the Board should have requested 
and reviewed all of the moving party's personnel records, 
including his pay records, before making its June 19, 1981 
decision; VA's Adjudication Manual required the facts to be 
obtained from the moving party's service department, not from 
an uncertifiable opinion of a party working at NPRC; (5) 
Thereafter, the Board should not have focused on whether the 
moving party was dropped from the roles as a deserter or 
whether he was charged as a deserter; the only pertinent 
question the Board should have asked was whether the moving 
party was discharged as a deserter; (6) The Finding of Fact 
#4 and Conclusion of Law clearly indicate that the Board did 
not distinguish the difference in military law between 
desertion and AWOL; (7) If the Board had evaluated and 
clearly understood all documents that were then known to 
exist and then properly applied the facts therein to the 
moving party's claim, the moving party would have prevailed; 
(8) Instead, the Board failed to consider and list evidence 
favorable to the moving party, which showed that he was 
discharged by reason of AWOL; (10) By so doing, the Board 
misconstrued the substantive military law of desertion and 
then misapplied VA law regarding the barring of VA benefits.

Regarding the moving party's assertion that, on June 19, 
1981, the Board was not privy to all facts that were then 
known, which showed that the moving party was not discharged 
based on desertion, the Board notes that, at that time, the 
moving party's DD 214, an April 1980 report of the Army 
Discharge Review Board (ADRB), NPRC's August 1980 and May 
1981 responses to VA's inquiries, the moving party's service 
personnel records, and the moving party's statements were of 
record.

This evidence conflicts regarding the narrative reason for 
the veteran's discharge.  The moving party's DD 214 contains 
no such reason, nor a Separation Program Designator.  The 
April 1980 ADRB report reflects a decision to refrain from 
changing the narrative reason for the moving party's 
discharge, characterized as Desertion/AWOL.  NPRC's August 
1980 response indicates that the moving party was separated 
from service by reason of desertion; as the moving party 
alleges, its May 1981 response is not pertinent to the issue 
of why the moving party was discharged.  

The service personnel records, which include, in part, an 
Army Enlisted Records Center document dated January 1974, a 
DA Form 2496 dated January 29, 1975, a document from the Army 
dated January 31, 1975, two other documents dated January 31, 
1975, signed by the moving party, another Army document dated 
in 1978, signed by a Brigadier General, and a September 1978 
Records Processing Checklist, too are unclear with regard to 
the narrative reason for the veteran's discharge, but 
suggest, as alleged, that the moving party might have been 
discharged based on AWOL.  

The January 1974 Army Enlisted Records Center document does 
not include any pertinent information on the matter, instead 
reflecting the moving party's return to military control 
following a period of unauthorized AWOL and the Army's 
nullification of the moving party's status as a deserter.  
The January 29, 1975 DA Form 2496 speaks to the character of 
the veteran's discharge, not the narrative reason therefor, 
and reflects the Deputy Staff Judge Advocate's recommendation 
against the issuance of an honorable discharge for a man who 
was AWOL.  (The Commanding General later determined that a 
discharge under honorable conditions was warranted and that 
the moving party would be separated with a general 
discharge.)  The January 31, 1975 Army document confirms that 
the moving party received a general discharge, but does not 
include the narrative reason therefor.  The January 31, 1975 
documents signed by the moving party reflect his 
acknowledgement that he was recommended for discharge by 
reason of misconduct for desertion (AWOL), an alteration 
involving the cross out and initialling of the word 
"desertion," and an agreement to decline from receiving a 
written explanation of the narrative reason for his 
separation.  The 1978 Army document signed by a Brigadier 
General indicates that the veteran was discharged based on 
180 days or more of consecutive AWOL.  The September 1978 
Records Processing Checklist confirms that the moving party 
had been on AWOL for the previously noted time and includes a 
blank column where an inquiry is made regarding the narrative 
reason for the moving party's discharge.  

On June 19, 1981, the Board weighed this evidence and found 
that, in June 1975, the moving party received a general 
discharge under honorable conditions, a discharge that the 
ADRB confirmed in October 1979.  Giving greater weight to the 
unfavorable evidence of record, the Board also found 
desertion to be the narrative reason for the discharge.  The 
Board then concluded that such reason barred the moving party 
from receiving VA benefits.  

As alleged, the Board failed to list all evidence favorable 
to the moving party when it issued its decision.  That does 
not mean, however, that the Board failed to consider such 
evidence.  There is simply no indication of record 
substantiating the moving party's assertion that the Board 
was not privy to the aforementioned evidence when it issued 
its decision.  All such evidence was in the claims file at 
that time.  Rather, according to the decision, the Board 
placed greater weight on NPRC's opinion that the moving party 
was discharged based on desertion and ADRB's report noting 
the narrative reason for the moving party's discharge as 
Desertion/AWOL.  The Board then focused on NPRC's opinion in 
its decision and based its Finding of Fact #4 on ADRB's 
report.  Although, at that time, there was evidence in the 
claims file that conflicted with the opinion and report, the 
Board had no reason to believe that NPRC and ADRB did not 
understand and review such evidence before proffering its 
opinion and preparing its report.  The Board reminds the 
moving party that, a mere disagreement as to how facts were 
weighed and evaluated does not provide a basis upon which to 
find that the Board clearly and unmistakably erred in its 
June 19, 1981 decision.  

With regard to the allegations that the Board erred by 
failing to require the RO to follow the VA Adjudication 
Manual in assembling all pertinent evidence on the matter of 
why the veteran was discharged, and that if the Board had 
done so, it would not have been necessary to rely on NPRC's 
opinion, which is based on an improper request for 
development, the Board further reminds the moving party that, 
under 38 C.F.R. § 20.1403(d), a failure to fulfill VA's duty 
to assist a claimant with the development of facts relevant 
to his claim is not an example of a situation constituting 
CUE.  

In light of the foregoing, the Board finds that all correct 
facts, as they were known at the time, were before the Board 
on June 19, 1981.  The Board also finds that, at that time, 
the Board applied all pertinent statutory provisions then in 
effect.  

In its June 19, 1981 decision, the Board cited the law and 
regulations pertinent to the moving party's claim, those 
explaining when a claimant is barred from receiving VA 
benefits, including when he is discharged for desertion.  On 
that date, the Board was not responsible for citing, 
understanding or applying any other law or regulations, 
including the Uniform Code of Military Justice, to the moving 
party's claim.   

Even assuming otherwise for the sake of further discussion, 
the fact remains that any error or errors the Board may have 
made on June 19, 1981 secondary to a misunderstanding of 
military documents and law, are not outcome determinative.  
Rather, as both parties to this appeal have agreed, the 
evidence regarding the narrative reason for the moving 
party's discharge is ambiguous and conflicting.  Because of 
this fact, reasonable minds could differ on how to weigh such 
evidence.  

Based on the foregoing findings, the Board concludes that the 
June 19, 1981 decision, in which the Board determined that 
the moving party's discharge barred his entitlement to VA 
benefits, is not clearly and unmistakably erroneous.  


ORDER

In the absence of CUE, the motion for revision of a June 19, 
1981 decision, in which the Board determined that the moving 
party's discharge barred his entitlement to VA benefits, is 
denied. 



____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



